 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   KIER KEAND’E GARDNER,

 9                             Plaintiff,                 Case No. C19-1451-MJP-MLP

10          v.                                            ORDER

11   WHATCOM COUNTY, et al.,

12                             Defendants.

13

14          This matter is before the Court on Defendants’ motion for extension of time of the

15   dispositive motion deadline. (Dkt. # 28.) Plaintiff opposes Defendants’ motion (dkt. # 29) and

16   Defendants submitted a reply (dkt. # 30). Having considered the parties’ submissions, the

17   balance of the record, and the governing law, the Court orders Defendants’ motion be

18   GRANTED for the reasons discussed below.

19          On December 11, 2019, the Court entered a pretrial scheduling order setting the

20   discovery deadline as March 10, 2020 and the dispositive motion deadline as April 9, 2020. (Dkt.

21   # 21.) Defendants now move for an extension of the dispositive motion deadline due to the

22   extensive discovery re quests from Plaintiff. (Dkt. # 28 at 1-2.) Specifically, Defendants argue

23   that Plaintiff has propounded approximately thirty interrogatories, twenty requests for




     ORDER - 1
 1   production, and twenty-six requests for admission. (Id.) Defendants represent they have been

 2   working to respond to Plaintiff’s requests but have not received any documents from Plaintiff in

 3   response to their requests for production. (Id. at 2.) In addition. Defendants argue the current

 4   quarantine associated with COVID-19 has hampered their ability to prepare the necessary

 5   supportive declarations for a dispositive motion. (Id.) Defendants therefore request the Court

 6   extend the dispositive motion deadline to May 8, 2020. (Id.) Plaintiff opposes Defendants’

 7   motion, arguing he has not received discovery responses from Defendants and that Defendants’

 8   counsel can contact the necessary persons remotely to prepare a dispositive motion by the current

 9   deadline. (Dkt. # 29.)

10          It appears to the Court that the parties have actively engaged in discovery and are still

11   awaiting responses. Given the circumstances surrounding COVID-19, and that this is

12   Defendants’ first request for an extension of time, the Court finds that an approximately one-

13   month extension is warranted. Accordingly, it is hereby ordered that Defendants’ motion (dkt. #

14   28) is GRANTED and the deadline for dispositive motions is May 8, 2020.

15          The Clerk is directed to send copies of this order to the parties and to the Honorable

16   Marsha J. Pechman.

17          Dated this 30th day of March, 2020.

18


                                                           A
19

20                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
21

22

23




     ORDER - 2
